Por cuanto, apelada por los demandados la sentencia dic-tada en este caso para ante nosotros el 25 de enero de 1928 les fueron concedidas varias prórrogas por la corte inferior para que el taquígrafo preparase la transcripción de la evi-dencia para la apelación;
Por cuanto, dos días antes de vencer la última prórroga concedida nos presentó moción la parte apelada solicitando que desestimemos esta apelación porque cuando fueron soli-citadas prórrogas el 14 de junio de 1928 y el 10 de enero de 1929 estaban vencidas las respectivas prórrogas anterio-res: porque la' apelación es frívola; y porque no ba sido proseguida con la debida diligencia;
Por cuanto, el 12 de mayo de 1928 los apelantes solicita-*995ron de la corte inferior nna prórroga de treinta días para la transcripción alegando qne en 15 de mayo vencía otra qne les había sido concedida y qne los treinta nnevos días se con-taran desde dicha fecha, lo qne les fné concedido por la corte, por lo qne ese término no estaba vencido cnando en 14 de junio fné solicitada otra prórroga;
Pon ctjaNto, en 11 de diciembre de 1928 fné concedida a los apelantes otra prórroga de treinta días a contar desde el 12 de dicho mes, por lo qne no estaba vencida cnando en 10 de enero de 1929 fné solicitada y obtenida otra prórroga;
Pob cuanto, no tenemos datos en estos antos para poder apreciar si la apelación es frívola;
Pob cuanto, si bien esta apelación ha sido demorada por nn año desde qne fné interpuesta, ese hecho no es bastante por sí solo para concluir qne es aplicable la regla 59 de las de este tribunal;
Pob cuanto, al ser vista ante nosotros la moción de deses-timación de apelación ya estaba radicada en la corte inferior la transcripción de la evidencia:
Pob tanto, no ha lugar a desestimar la presente apela-ción.